     Case 1:18-cr-00240-LJO-SKO Document 38 Filed 06/04/20 Page 1 of 2

 1   LAW OFFICE OF EMILY DELEON
     EMILY DELEON, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 331-0207
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     Frankie Thomas Goulding
 6
                                    UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                      Case No. 1:18:00240-LJO-SKO
10
                        Plaintiff
11
      FRANKIE THOMAS GOULDING,
12
                        Defendants.
13
                                                     STIPULATION AND ORDER FOR
14                                                   BRIEFING SCHEDULE
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE DALE A.
     DROZD, UNITED STATES DISTRICT COURT JUDGE; AND LAUREL J. MONTOYA,
17   ASSISTANT UNITED STATES ATTORNEY:
18
            COMES NOW Defendant, FRANKIE THOMAS GOULDING, by and through his
19
     attorney of record, EMILY DELEON, hereby submitting the following proposed order for a
20
     briefing schedule regarding the Defendant’s request for Compassionate Release.
21

22   IT IS SO STIPULATED.
                                                               Respectfully Submitted,
23   DATED: 06/02/20                                           /s/ Emily Deleon______
24                                                             EMILY DELON
                                                               Attorney for Defendant
25                                                             Frankie Thomas Goulding

26
     DATED: 06/02/20                                           /s/Laurel J. Montoya____
27                                                             LAUREL J. MONTOYA
                                                               Assistant U.S. Attorney
28
                                                     1
     Case 1:18-cr-00240-LJO-SKO Document 38 Filed 06/04/20 Page 2 of 2

 1                                     ORDER
 2

 3
          IT IS SO ORDERED that the BRIEFING SCHEDULE is as follows:
 4

 5

 6        Defendant’s/Petitioner’s Supplemental Opening Brief June 17, 20220

 7        Government/Respondent’s Opposition Brief Due June 26, 2020

 8        Defendant’s/Petitioner’s Rely (if any) Due June 30, 2020
 9

10   IT IS SO ORDERED.

11     Dated:   June 3, 2020
                                                  UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
